 
EXHIBIT 10.1
 
SHARE EXCHANGE AGREEMENT


This Share Exchange Agreement (the “Agreement”) dated as of the ____ day of
April 2008, by and among American Business Holdings, Inc., a Delaware
corporation having its offices at 1223 Wilshire Blvd., Suite 851, Santa Monica,
California 90403 (the “Company”), Wealthlink Co., Ltd., a corporation organized
under the laws of the Cayman Islands (“Wealthlink”), and the shareholders of
Wealthlink named on the signature page of this Agreement (collectively, the
“Shareholders” and each, individually, a “Shareholder”).


WITNESSETH:


WHEREAS, the Shareholders are the holders of all of the issued and outstanding
capital stock (the “Wealthlink Shares”) of Wealthlink;
 
WHEREAS, the Shareholders are acquiring a controlling interest in the Company;
and


WHEREAS, the Company is willing to issue shares of its common stock, par value
$0.001 per share (the “Common Stock”), to the Shareholders in consideration for
all of the Wealthlink Shares;


NOW, THEREFORE, for the mutual consideration set out herein, the parties agree
as follows:
 
1.               Exchange of Shares and Issuance to Bridge Investors.
 
(a)  Issuance of Shares by the Company. On and subject to the conditions set
forth in this Agreement, the Company will issue to the Shareholders, in exchange
for _________ Wealthlink Shares, which represents all of the issued and
outstanding capital stock of Wealthlink, an aggregate of ________ shares of
Common Stock.  The Common Stock will be issued to the Shareholders in the
amounts set forth after their respective names in Schedule I to this Agreement.


(b)  Transfer of Wealthlink Shares by the Shareholders. Subject to the
conditions set forth in this Agreement, the Shareholders will transfer to the
Company all of the Wealthlink Shares in exchange for shares of Common
Stock.  Each Shareholder holds the number of Wealthlink Shares set forth after
his or her name in Schedule I to this Agreement.

 
(c)  Closing. The issuance of the Common Stock to the Shareholders and the
transfer of the Wealthlink Shares to the Company will take place at a closing
(the “Closing”) to be held at the office of Sichenzia Ross Friedman Ference,
LLP, 61 Broadway, 32nd Floor, New York, New York 10006 as soon as possible after
or contemporaneously with the satisfaction or waiver of all of the conditions to
closing set forth in Section 6 of this Agreement (the “Closing Date”).
 
 

--------------------------------------------------------------------------------


 
 
 
2.              Representations and Warranties of the Company. The Company
hereby represents, warrants, covenants and agrees as follows:
 
(a)    Organization and Authority.
 
(i)  
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.  The Company does not have any
equity investment or other interest, direct or indirect, in, or any outstanding
loans, advances or guarantees to or on behalf of, any domestic or foreign
corporation, limited liability company, association, partnership, joint venture
or other entity. 



(ii)  
Complete and correct copies of the Company’s certificate of incorporation and
by-laws are available for review on the EDGAR system maintained by the U.S.
Securities and Exchange Commission (the “Commission”) and has been provided to
counsel for Wealthlink.



(iii)  
The Company has full power and authority to carry out the transactions provided
for in this Agreement, and this Agreement constitutes the legal, valid and
binding obligations of the Company, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency and other laws
of general application affecting the enforcement of creditor’s rights and except
that any remedies in the nature of equitable relief are in the discretion of the
court.  All necessary action required to be taken by the Company for the
consummation of the transactions contemplated by this Agreement has been taken.



(iv)  
The execution and performance of this Agreement will not constitute a breach of
any agreement, indenture, mortgage, license or other instrument or document to
which the Company is a party or by which its assets and properties are bound,
and will not violate any judgment, decree, order, writ, rule, statute, or
regulation applicable to the Company or its properties.  The execution and
performance of this Agreement will not violate or conflict with any provision of
the certificate of incorporation or by-laws of the Company.



(v)  
The Common Stock, when issued pursuant to this Agreement, will be duly and
validly authorized and issued, fully paid and non-assessable. The issuance of
the Common Stock to Shareholders and to Wealthlink is exempt from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to an exemption provided by Section 4(2) and Rule
506 promulgated thereunder.

 
 
 
2

--------------------------------------------------------------------------------


 

 
(vi)  
The authorized capital stock of the Company consists of 500,000,000 shares of
Common Stock, of which 82,000,000 shares are presently outstanding and
10,000,000 shares of preferred stock are authorized and of which none have been
designated or issued.  Except as provided in, contemplated by, or set forth in
this Agreement or the Company SEC Documents (as defined below), the Company has
no outstanding or authorized warrants, options, other rights to purchase or
otherwise acquire capital stock or any other securities of the Company,
preemptive rights, rights of first refusal, registration rights or related
commitments of any nature.  All issued and outstanding shares were either (i)
registered under the Securities Act, or (ii) issued pursuant to valid exemptions
from registration thereunder.



(vii)  
No consent, approval or agreement of any person, party, court, governmental
authority, or entity is required to be obtained by the Company in connection
with the execution and performance by the Company of this Agreement or the
execution and performance by the Company of any agreements, instruments or other
obligations entered into in connection with this Agreement.

 
(b)    SEC Documents.


(i)  
The Company is registered pursuant to the Exchange Act of 1934 and is current
with its reporting obligations under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).  None of the Company’s filings made pursuant to
the Exchange Act (collectively, the “Company SEC Documents”) contains any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The Company SEC
Documents, as of their respective dates, complied in all material respects with
the requirements of the Exchange Act, and the rules and regulations of the
Commission thereunder, and are available on the Commission’s EDGAR system.



(ii)  
The Company SEC Documents include the Company’s audited consolidated financial
statements for the fiscal years ended December 31, 2007 and 2006 (collectively,
the “Financial Statements”), including, in each case, a balance sheet and the
related statements of income, stockholders’ equity and cash flows for the period
then ended, together with the related notes.  The Audited Financial Statements
have been certified by Gately & Associates, L.L.C. (“Gately”).  The Financial
Statements are in accordance with all books, records and accounts of the
Company, are true, correct and complete and have been prepared in accordance
with GAAP, consistently applied.  Gately is independent as to the Company under
the rules of the Commission pursuant to the Securities Act and is registered
with the PCAOB.  The Financial Statements present fairly the financial position
of the Company at the respective balance sheet dates, and fairly present the
results of the Company’s operations, changes in stockholders’ equity and cash
flows for the periods covered.

 
 
3

--------------------------------------------------------------------------------



 
(iii)  
At the close of business on December 31, 2007, the Company did not have any
material liabilities, absolute or contingent, of the type required to be
reflected on balance sheets prepared in accordance with GAAP which are not fully
reflected, reserved against or disclosed on the December 31, 2007 balance
sheet.  The Company has not guaranteed or assumed or incurred any obligation
with respect to any debt or obligations of any Person, except endorsements made
in the ordinary course of business in connection with the deposit of items for
collection.  The Company does not have any debts, contracts, guaranty, standby,
indemnity or hold harmless commitments, liabilities or obligations of any kind,
character or description, whether accrued, absolute, contingent or otherwise, or
due or to become due except to the extent set forth or noted in the Financial
Statements, and not heretofore paid or discharged.

 
(c)  Absence of Changes.    Since December 31, 2007, except as set forth in the
Company SEC Documents and except for the Asset Sale (as hereinafter defined), to
the best of Company’s knowledge, there have not been:.

 
(i)  
any change in the consolidated assets, liabilities, or financial condition of
the Company, except changes in the ordinary course of business which do not and
will not have a material adverse effect on the Company;



(ii)  
any damage, destruction, or loss, whether or not covered by insurance,
materially and adversely affecting the assets or financial condition of the
Company (as conducted and as proposed to be conducted);



(iii)  
any change or amendment to a material contract, charter document or arrangement
not in the ordinary course of business to which the Company is a party other
than contracts which are to be terminated at or prior to the Closing;



(iv)  
any loans made by the Company to any of affiliate of the Company or any of the
Company’s employees, officers, directors, shareholders or any of its affiliates;



(v)  
any declaration or payment of any dividend or other distribution or any
redemption of any capital stock of the Company;



(vi)  
any sale, transfer, or lease of any of the Company’s assets other than in the
ordinary course of business;



(vii)  
any other event or condition of any character which might have a material
adverse effect on the Company;

 
 
 
4

--------------------------------------------------------------------------------


 

 
(viii)  
any satisfaction or discharge of any lien, claim or encumbrance or payment of
any obligation by Company except in the ordinary course of business and that is
not material to the assets or financial condition of the Company; or



(ix)  
any agreement or commitment by the Company to do any of the things described in
this Section 2(c).



(d)  Property.  Except as set forth in the Company SEC Documents, the Company
does not own any real estate and is not a party to any lease agreement.


(e)  Taxes.  The Company has filed all federal, state, county and local income,
excise, franchise, property and other tax, governmental and/or related returns,
forms, or reports, which are due or required to be filed by it prior to the date
hereof, except where the failure to do so would have no material adverse impact
on the Company, and has paid or made adequate provision in the financial
statement included in the Company SEC Documents for the payment of all taxes,
fees, or assessments which have or may become due pursuant to such returns or
pursuant to any assessments received.  The Company is not delinquent or
obligated for any tax, penalty, interest, delinquency or charge.


(f)  Contracts and Commitments.  Except as contemplated under this Agreement or
set forth in the Company SEC Documents, the Company is not a party to any
contract or agreement.


(g)  No Adverse Change.  Since December 31, 2007, there has not been any
Material Adverse Change in the financial condition of the Company, although
Shareholders recognize that the Company has continued not to generate any
revenue and has continued to operate at a loss as a result of ongoing expenses,
including expenses relating to this Agreement and the consummation of the
transactions contemplated hereby.  A Material Adverse Change shall mean a
material adverse change in the business, financial condition, operations or
prospects of a person.


(h)  No Defaults.  The Company is not in violation of its certificate of
incorporation or by-laws or any judgment, decree or order, applicable to it.


(i)  Litigation.  There are no material (i.e., claims which, if adversely
determined based on the amounts claimed, would exceed five thousand dollars
($5,000) in the aggregate) claims, actions, suits, proceedings, inquiries, labor
disputes or investigations (whether or not purportedly on behalf of the Company)
pending or, to Company’s knowledge, threatened against the Company or any of its
assets, at law or in equity or by or before any governmental entity or in
arbitration or mediation.
 
 
5

--------------------------------------------------------------------------------


 

 
(j)  Compliance with Laws.  The Company, to its knowledge, is in full compliance
with all laws applicable to it (including, without limitation, with respect to
zoning, building, wages, hours, hiring, firing, promotion, equal opportunity,
pension and other benefit, immigration, nondiscrimination, warranties,
advertising or sale of products, trade regulations, anti-trust or control and
foreign exchange or, to the Company’s knowledge, environmental, health and
safety requirements).


(k)  Contracts and Commitments.  The Company is not a party to any contract of
agreement other than agreements that will be terminated at or prior to the
Closing.


(l)  Intellectual Property.  The Company has no intellectual property rights.


(m)  No Broker.  Except for Primary Capital LLC, neither the Company nor any of
its agents or employees has employed or engaged any broker or finder or incurred
any liability for any brokerage fees, commissions or finders’ fees in connection
with the transactions contemplated by this Agreement.  The Company shall
indemnify and hold the Shareholders harmless against any loss, damage, liability
or expense, including reasonable fees and expenses of counsel, as a result of
any brokerage fees, commissions or finders’ fees which are due as a result of
the consummation of the transaction contemplated by this Agreement.


(n) Asset Sale.  Immediately prior to the date hereof, the Company has completed
the sale of all of its assets (including, but not limited to, its subsidiary,
Tissakin, Ltd.) in consideration for the transfer to the Company of 80,000,000
shares of Common Stock (the “Asset Sale”)


(m) Reliance by Shareholders.  The representations and warranties set forth in
this Section 2 taken together, do not contain any untrue statement of a material
fact or omits to state a material fact necessary to make the statements
contained herein and therein, when taken together, not misleading, and there is
no fact which materially and adversely affects the business, operations or
financial condition of the Company.  Shareholders may rely on the
representations set forth in this Section 2 notwithstanding any investigation it
may have made.


4.           Closing Deliveries.
 
(a)  On the Closing Date, the Company shall deliver or cause to be delivered to
each Shareholder:
 
(i) fully executed and duly authorized transaction documents, including this
Share Exchange Agreement and all other ancillary documents and resolutions
required by the Company.


(ii)  a certificate registered in the name of each Shareholder representing the
number of shares of Common Stock set forth on Schedule I;


(iii) a legal opinion of counsel to the Company acceptable to the Shareholders;
and
 
 
 
6

--------------------------------------------------------------------------------


 

 
(iv) undated letters of resignation from each of the directors and officers of
the Company.


(b)  On the Closing Date, each Shareholder shall deliver or cause to be
delivered to the Company:


(i) fully executed and duly authorized transaction documents, including this
Share Exchange Agreement and all other ancillary documents and resolutions
required by the Wealthlink.


(ii) the certificate representing such Shareholder’s shares of Wealthlink stock,
or if the shares were issued in uncertificated form, a written representation
executed by an officer of Wealthlink that such Shareholder was issued the number
of shares set forth next to its name on Schedule I.


 
6.           Conditions to the Obligation of the Shareholders to Close.  The
obligations of Shareholders under this Agreement are subject to the satisfaction
of the following conditions unless waived by Shareholders:
 
(a) Representations and Warranties.  On the Closing Date, the representations
and warranties of the Company shall be true and correct in all material respects
on and as of the Closing Date with the same force and effect as if made on such
date, and the Company shall have performed all of their respective obligations
required to be performed by them pursuant to this Agreement at or prior to the
Closing Date, and Shareholders shall have received a certificate of the Company
to such effect and as to any other matters set forth in this Agreement.
 
(b) No Material Adverse Change.  No Material Adverse Change in the business or
financial condition of the Company shall have occurred or be threatened since
the date of this Agreement, and no action, suit or proceedings shall be
threatened or pending before any court of governmental agency or authority or
regulatory body seeking to restraint, prohibition or the obtain damages or other
relief in connection with this Agreement or the consummation of the transactions
contemplated by this Agreement or that, if adversely decided, has or may have a
Material Adverse Effect.
 
(c) Liabilities. On the Closing Date, the Company’s total liabilities shall not
exceed $2,000.
 
(d) Legal Opinion.  The Shareholders shall have received a legal opinion from
the Company’s legal counsel, acceptable to the Shareholders
 
(e) Resignations.   All officers and directors of the Company shall have
tendered an undated letter of resignation.
 
 
7

--------------------------------------------------------------------------------


 
 
 
(f) Elections and Appointments.  The following individuals shall have been
elected as directors of the Company effective as of the Closing Date:
 
________________
 


 
The following individuals shall have been appointed to the following offices:
 
_________________
 


 


 
(g)           Shares Outstanding.  The Company shall have ________ shares of
Common Stock outstanding without giving effect to the issuances contemplated
under this Agreement.


7.           Indemnification
 
Each of Syed Irfan Husain and Syed Idris Husain, each a principal stockholder of
the Company (each an Indemnitor and collectively, the “Indemnitors”), hereby
acknowledges that he will gain significant benefits from the transactions
contemplated hereunder in exchange for shares constituting a majority of the
common stock of the Company.  In consideration for the consummation of the
transactions contemplated by this Agreement, each Indemnitor jointly and
severally hereby agrees to indemnify and hold harmless the Company and the
Shareholders, from and against any and all liabilities, losses, damages,
judgments, costs and charges, including reasonable attorney fees and expenses,
as a result of (i) any liabilities of the Company that were incurred by the
Company or arose from its actions or omissions prior to the Closing Date and
(ii) the Company’s breach of any representations and warranties contained
herein.  The provisions of this Section 7 shall survive the consummation of the
transactions contemplated hereunder, and is intended to benefit the Company and
the Shareholders and their respective heirs, personal representatives,
successors and assigns.
 
This Section 7 shall survive in conjunction with the separate Indemnification
Agreement entered into of similar date herein.
 


8.           Accredited Investor Status.


By countersigning this Agreement, each of the Shareholders, severally and not
jointly, represents that such Shareholder is an accredited investor as such is
defined in Regulation D promulgated under the Securities Act of 1933 as amended,
because such Shareholder fits one of the definitions set forth in Exhibit A
attached hereto.


9.           Notices.  All notices, requests and other communications to any
party hereunder shall be in writing and either delivered personally, telecopied
or sent by certified or registered mail, postage prepaid,
 
 
8

--------------------------------------------------------------------------------


 

if to Wealthlink:  
with a copy to:
Sichenzia Ross Friedman Ference, LLP
Attn: Marc Ross
61 Broadway, 32nd Floor
New  York, New York 10006
Tel: (212) 930-9700
Fax: (212) 930-9725
 
if to the Company:
American Business Holdings, Inc.
1223 Wilshire Boulevard, Suite 851
Santa Monica, California  90403
Attention:  Syed Irfan Husain
 
with a copy to:
Anslow & Jaclin, LLP
Attn: Eric Stein
195 Route 9 South, Suite 204
Manalapan, New Jersey
Phone: (732) 409-1212
Fax: (732) 577-1188

 
 


or such other address or fax number as such party may hereafter specify for the
purpose by notice to the other parties hereto.  All such notices, requests and
other communications shall be deemed received on the date delivered personally
or by overnight delivery service or telecopied or, if mailed, five business days
after the date of mailing if received prior to 5 p.m. in the place of receipt
and such day is a business day in the place of receipt.  Otherwise, any such
notice, request or communication shall be deemed not to have been received until
the next succeeding business day in the place of receipt


10.              Miscellaneous.
 
(a)    This Agreement constitutes the entire agreement between the parties
relating to the subject matter hereof, superseding any and all prior or
contemporaneous oral and prior written agreements, understandings and letters of
intent. This Agreement may not be modified or amended nor may any right be
waived except by a writing which expressly refers to this Agreement, states that
it is a modification, amendment or waiver and is signed by all parties with
respect to a modification or amendment or the party granting the waiver with
respect to a waiver. No course of conduct or dealing and no trade custom or
usage shall modify any provisions of this Agreement.
 
 
 
9

--------------------------------------------------------------------------------


 

 
(b)    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to contracts made and to be performed
entirely within such State.


(c)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.


(d)    This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same document.


(e)    The various representations, warranties, and covenants set forth in this
Agreement or in any other writing delivered in connection therewith shall
survive the issuance of the Shares.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 

 
10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Securities Exchange Agreement
the day and year first above written.
 


 
   AMERICAN BUSINESS HOLDINGS, INC.

 

 

 
   By: ________________________________________

 


WEALTHLINK CO., LTD.
 
 
 
 
By: _________________________________________






Agreed as to Sections 7 and 8 only:


 
________________________


 
_________________________
 
 
 
 
 
11

--------------------------------------------------------------------------------


 
 
 
SHAREHOLDER SIGNATURE PAGE TO
 
WEALTHLINK/ABHI SHARE EXCHANGE AGREEMENT










12

--------------------------------------------------------------------------------












Schedule I
Exhibit A


Accredited investors


A Person who meets any one of the following tests is an accredited investor:


 (a)   The Person is an individual who has a net worth, or joint net worth with
the Person’s spouse, of at least $1,000,000.


 (b)   The Person is an individual who had individual income of more than
$200,000 (or $300,000 jointly with the Person’s spouse) for the past two years,
and the Person has a reasonable expectation of having income of at least
$200,000 (or $300,000 jointly with the Person’s spouse) for the current year.


 (c)   The Person is an officer or director of the Company.


 (d)   The Person is a bank as defined in section 3(a)(2) of the Securities Act
or any savings and loan association or other institution as defined in section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity.


 (e)   The Person is a broker or dealer registered pursuant to section 15 of the
Securities Exchange Act of 1934.


 (f)   The Person is an insurance company as defined in section 2(13) of the
Securities Act.                   


 (g)   The Person is an investment company registered under the Investment
Company Act of 1940 or a business development company as defined in section
2(a)(48) of that Act.


 (h)   The Person is a small Business Investment Company licensed by the U.S.
Small Business Administration under section 301(c) or (d) of the Small Business
Investment Act of 1958.


 (i)   The Person is an employee benefit plan within the meaning of Title I of
the Employee Retirement Income Security Act of 1974, if the investment decision
is made by a plan fiduciary, as defined in section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors.


 (j)   The Person is a private business development company as defined in
section 202(a)(22) of the Investment Advisers Act of 1940.


 (k)   The Person is an organization described in Section 501(c)(3) of the
Internal Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000.
 
 (l)   The Person is a trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the securities offered, whose
purchase is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of the Commission under the Securities Act.


 (m)   The Person is an entity in which all of the equity owners are accredited
investors (i.e., all of the equity owners meet one of the tests for an
accredited investor).


 If an individual Person qualifies as an accredited investor, such individual
may purchase the Shares in the name of his or her individual retirement account
(“IRA”).


 